DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are not reproducible.  Note that the drawings contain improper shading, improper line weights and illegible text thereon   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 35 recite the limitation "the measurements" in lines 6, 7 and 12 of claim 22 and lines 9, 10 and 15 of claim 35.  There is insufficient antecedent basis for this limitation in the claims.  Note that it is unclear if “the measurements” are referring to “the common body measurements”, “the reference measurements” or measurements that have not been previously introduced.  
Claim 22 recites the limitation "the garment reference points" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the garment pattern" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 35 recite the limitation "the reference points" in lines 13 and 15 of claim 22 and line 16 of claim 35.  There is insufficient antecedent basis for this limitation in the claims.  Is the applicant referring to “the garment reference points”?  

Claims 22 and 35 recite the limitation "the mannequin" in line 17 of claim 22 and line 20 of claim 35.  There is insufficient antecedent basis for this limitation in the claims.
All remaining claims are dependent from at least one of the above claims and therefore also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 and 25-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIND (US 2007/0198118 A1) in view of GUPTA et al. (US 2014/0277663 A1) and in view of CHANG (US 6,968,075 B1).
Regarding claims 22 and 32-34, LIND discloses a method for interactive design of garments, comprising receiving a user request to create a garment (note garment at the virtual pattern as shown in figures 1, 9 and 10.  LIND discloses recalculating the reference points and garment patterns to find intersections of garment elements and align lengths of mating seams and pieces of the garment (note linkage/coupling module 34; para 0046-0049).  LIND discloses checking a fit of the garment to the mannequin (para 0050; fit module).  
However, LIND fails to disclose automatic construction of the garment.  GUPTA discloses a method for the interactive design of garments wherein the designed garment is automatically manufactured in order to produce a custom garment(s) in a quick and efficient manner (para 0131 and 0137-0139).  Note that GUPTA discloses creating a garment cutout algorithm containing step-by-step construction of the garment with automatic execution of the same (para 0137-0139).  GUPTA further discloses making marks, notches (i.e. cutting), reference lines and text comments at the patterns in order to aid in the automatic manufacturing of the garment (marking pattern pieces, fiducial markings, etc.) (para. 0138, 0146, 0159-0160).  Furthermore, GUPTA inherently discloses calculating the quantity of materials required based on the nesting software 24 (para 0138).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the method/system of LIND with the automatic manufacturing process/system of GUPTA in order to produce custom garments in a quick and efficient manner.       
LIND further fails to disclose creating patterns for one or more sizes.  CHANG discloses grading a garment into one or more sizes and extracting patterns therefrom in 
Regarding claims 30 and 31, LIND discloses a list of pieces being generated, which pieces are a part of the garment (note pattern layout center (29 of 110; figure 1) (also note garment module 22 and layout module 26; figures 3 and 5).  Note that the list/view of the garment pieces of LIND are updated in real time (by coupling module) throughout the whole design process.
Regarding claims 25 and 26, LIND fails to disclose the body measurements being calculated based on a photo image.  It is old and known in the art for body measurements to be calculated by a photo image including simple still photography and a body scanner.  GUPTA teaches main body measurements being calculated based on a photo image (3D body scan 14; fig. 1) in order to make the process simple and quick for a user (fig. 1).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have calculated the main body measurements of LIND from a photo image, in light of the teachings of GUPTA, in order to make the process quick and simple for a user.  Note that the additional 3D mannequin (theoretical model) of LIND can be derived from other peoples’ 
Regarding claims 27 and 28, GUPTA discloses each algorithm step being processed by a lexical interpreter that converts algorithm steps into text comments (figures 13 and 14).  Note that automatically translating such text comments into one or more languages would be considered obvious to a person with ordinary skill in the art at the time the invention was made because such is considered old and known in the art in order for people located in different parts of the word to understand such comments.
Regarding claim 29, it is considered old and known in the art for system instructions/directions to be incorporated into a sequence of video frames in order to promote understanding for an operator.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided a sequence of video frames for the algorithm step(s) because such is considered old and known in the art in order to promote understanding for an operator.   
Claims 35-42 are also rejected under 35 U.S.C. 103 by LIND in view of GUPTA and in view of CHANG for the reasons addressed above.  Regarding claim 36, note that it would be inherent that cutout sizes and patterns sizes would be recalculated based on the exporting of one or more different sizes as discussed above.  Regarding claim 37, note that GUPTA discusses a trading platform involving the transition of money per purchase as discussed throughout the specification.  Additionally, regarding claim 40, .    

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIND (US 2007/0198118 A1) in view of GUPTA et al. (US 2014/0277663 A1) and in view of CHANG (US 6,968,075 B1) and in further view of WANG (US 2004/0186611 A1).
AS discussed above, LIND discloses validating the entered common measurements by comparing entered values with a database of reference measurements (data sets stored in database 14 associated with theoretical body models) (para 0035, 0039 and 0042; interpolation module 182 interpolates data points by comparing the entered common body measurements with the data sets stored in the database 14) (because the common body measurements are used in the interpolation process, the common body measurements are thus being validated).  Note that LIDN discloses a similar theoretical model (188, 190) being chosen in order to create the generate model (177) through interpolation (para 0035-0037).  WANG teaches choosing a theoretical body model from a plurality of theoretical models that is closest to a user’s self (includes measurement data) wherein the theoretical models are distributed by age-gender groups (para. 0054 and 0061-0063).  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have chosen the most like and/or closest theoretical model within the system of LIND in view of GUPTA and CHANG, in light of the teachings of WANG, in order to reduce the load on the processing system thereof.    

Conclusion
The prior art made of record and not relied upon, as cited on the attached PTO-892, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732